Citation Nr: 1810517	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO.  14-15 459A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for sleep apnea (claimed as fatigue)


REPRESENTATION

Representative: Pennsylvania Department of Military and Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant), wife


ATTORNEY FOR THE BOARD

S. Moore, Associate Counsel


INTRODUCTION

The Veteran, who is the Appellant, served on active duty from July 1990 to July 2010.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision from the RO in Winston Salem, North Carolina, which, in pertinent part, denied service connection for sleep apnea.  Jurisdiction is currently with the RO in Philadelphia, Pennsylvania.  

Since issuance of the April 2014 statement of the case, the Veteran submitted additional evidence to the RO.  The Veteran provided written waiver of RO consideration of new evidence in May 2014; therefore, the Board may consider this evidence in the first instance.  38 U.S.C. § 7105(e) (2012); 38 C.F.R. § 20.1304 (2017). 

In July 2017, the Veteran testified at a Board videoconference hearing from the Lebanon VA Medical Center, before the undersigned Veterans Law Judge in Washington, DC.  The hearing transcript has been associated with the record.  The instant matter is a Veterans Benefit Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to ensure a total review of the evidence.  


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of sleep apnea.

2.  The Veteran had symptoms of sleep apnea that began during active service.

3.  The Veteran had symptoms of sleep apnea since service separation.

CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for sleep apnea have been met.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2017).  As the instant decision grants service connection for sleep apnea, no further discussion of VA's duties to notify and to assist is necessary.

Service Connection for Sleep Apnea

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Sleep apnea is not a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the "chronic disease" presumptive provisions of 38 C.F.R. §§ 3.303(b), 3.307(a)(3), and 3.309(a) do not apply to the claim for service connection for sleep apnea.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran generally contends that sleep apnea is related to active service.  In a March 2012 notice of disagreement, the Veteran wrote that he was seen for sleep problems in service prior to out processing for retirement.  At the July 2017 Board hearing, the Veteran testified to symptoms of sleep apnea beginning during service approximately around 1999, characterized by daytime fatigue and difficulty breathing at night.  The Veteran's wife testified to first noticing symptoms of decreased sleep and fatigue in approximately 1999.  The wife stated that she called 911 in February 2010 because the Veteran stopped breathing for 20 seconds during sleep.  See July 2017 Board hearing transcript. 

The Board finds that the Veteran has a current disability of sleep apnea.  A June 2017 sleep study revealed obstructive sleep apnea.  See June 2017 VA treatment record.

After a review of all the lay and medical evidence of record, the Board finds that the evidence is at least in equipoise on the question of whether there was an onset of symptoms of sleep apnea, later diagnosed as obstructive sleep apnea, in service and since service separation, i.e., whether sleep apnea was "incurred in" service.  Favorable evidence supporting a finding of in-service onset of sleep apnea includes treatment of symptoms associated with sleep apnea in service and lay statements advancing that sleep apnea began during service.  A May 2001 service treatment record reflects that the Veteran reported periods of disorientation, decreased focus, decreased sleep and energy, increased fatigue, and an episode of near syncope, for which he was diagnosed with and treated for fatigue.  The February 2010 service retirement examination reflects that the Veteran reported a history of or current problems with frequent trouble sleeping.  The medical examiner assessed general symptoms of sleep apnea and referred the Veteran for a sleep study at out processing, as sleep studies were not available at the command in Greece where the Veteran was stationed.  

VA conducted examinations in relation to the claim for service connection for sleep apnea in September 2010 and September 2011.  During the September 2010 VA examination the Veteran reported a history of problems with fatigue for many years and noted a prior sleep study referral at out-processing that was never completed.  The Veteran's wife reported apnea during nights, which had become more prevalent in recent years.  During the September 2011 VA examination, the Veteran reported that symptoms of sleep apnea remained the same; however, the Veteran still had not received a sleep study.  The VA examiners in September 2010 and 2011 did not assess a current diagnosis or provide medical nexus opinions, but instead ordered a sleep study.  An October 2011 sleep study revealed sleep disordered breathing but did not reflect diagnosis of sleep apnea.  

A May 2017 surgery note from Dr. Graf reflects that the Veteran went into respiratory and cardiac arrest that required cardiopulmonary resuscitation during a May 2017 laparotomy.  The cardiac event was unexplained at the time; however, Dr. Graf noted a prior episode of lethargy and weakness for which the Veteran had a Holter study that was normal a few years prior, as well as an incomplete work up for sleep apnea.  As such, a work up for sleep apnea was ordered.  See May 2017 VA treatment records.  A June 2017 sleep study confirmed obstructive sleep apnea requiring CPAP therapy.

While a VA examiner in an October 2010 addendum medical opinion opined that the October 2010 sleep study was unimpressive and was not supportive of a diagnosis of sleep apnea, this opinion is outweighed by other medical and lay 

evidence of record, particularly the recent June 2017 sleep study confirming a diagnosis of obstructive sleep apnea and other evidence showing symptoms of sleep apnea beginning in service that continued after service separation.  The May 2001 service treatment record showing symptoms of fatigue, decreased sleep, low energy, and decreased focus.  The February 2010 service retirement examination reflecting general symptoms of sleep apnea, such as frequent trouble sleeping, and referring the Veteran for a sleep study.  The October 2011 sleep study that showed sleep disordered breathing.  The Veteran's and his wife's lay statements that symptoms of sleep apnea beginning in service that have continued since service separation are not inconsistent with other evidcence, and are credible.  

While the Veteran's sleep apnea is not a chronic disease listed under 38 C.F.R. 
§ 3.309(a), as indicated above, the Board has nonetheless found the evidence at least in equipoise on the question of whether the Veteran had sleep apnea symptoms that began during service and continued since service separation, which symptoms were later diagnosed as obstructive sleep apnea, thus tending to show direct service incurrence.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a), (d).  The Board is granting the service connection claim based on evidence, including that pertinent to service, which establishes that the sleeping disability (later diagnosed as obstructive sleep apnea) began in service, so was "incurred in" service.  The finding that the Veteran has had sleep apnea symptoms since service is supportive of the overall direct service connection claim because it tends to show that the symptoms that began in service were the basis for the later diagnosed sleep apnea.  See Horowitz v. Brown, 5 Vet. App. 217, 221-22 (1993) (lay statements are competent on in-service 

and post-service symptoms - dizziness, loss of balance, hearing trouble, stumble and fall, and tinnitus - that were later diagnosed as Meniere's disease).  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for sleep apnea have been met.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for sleep apnea is granted.





____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


